DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 09/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 28, 33-35, 46 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Claims 1-14 are examined on the merits.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0081] line 1 “figure 4a” which should read “figure 4”
Paragraph [0082] line 1 “figure 4b” which should read “figure 4a”
Appropriate correction is required.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 lines 11-12 recites “inner, body facing” which should read “inner body facing”
Claim 7 line 2 recites “an individual electrical contact” which should read “the individual electrical contact”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate two distinct elements in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 19 in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 20130324955 A1, hereinafter ‘Wong’), in view of Xu et al (US 20170258643 A1, hereinafter ‘Xu’) and Rahamim et al (US 20100328075 A1, hereinafter ‘Rahamim’).
Regarding Claim 1, Wong teaches an incontinence monitoring system, the system including:
A plurality of electrodes (figure 4, electrodes 450, 452, 454 and 456) on an absorbent article (figure 4, diaper 400) including an absorbent core (figure 4, absorbent layer 426); and
A device (figure 6a, wetness detection device 160, diaper 100 equivalent to diaper 400 illustrated in figure 4) for electrical connection with the electrodes and monitoring one or more electrical properties of the electrodes ([0050] "The example wetness detection device 160 comprises contact terminals for making electrical connection with the electrodes on the diaper").
Wherein a first set of the electrodes (figure 4, electrodes 452 and 456) are adapted for detection of wetness associated with urinary incontinence events ([0039] "the four electrodes are adapted to be in direct contact with the absorbent layer 426 and therefore urine collected therein when the absorbent layer 426 is wetted during use") disposed on a surface of a water impermeable layer (figure 4, water proof outer layer 424) of the absorbent article and a second set of the electrodes (figure 4, electrodes 454 and 450), wherein the second set of electrodes are located on or towards an inner body facing water permeable layer (figure 4, inner layer 422, [0025] " The inner layer 122 is made of a non-allergic liquid permeable or hydrophilic material", inner layer 122 equivalents to inner layer 422).
Wong does not disclose the first set of the electrodes disposed on the surface of the water impermeable layer facing away from a wearer with the absorbent core located on an opposite side of the water impermeable layer facing toward the wearer, and the second set of the electrodes are adapted for detection of fecal incontinence events disposed on a surface of a flexible substrate.
In the same field of endeavor, Xu teaches an incontinence monitoring system (Absorbent article 10 as shown figures 1-3) including a first set of the electrodes (figure 2, electrodes 12) and the first set of the electrodes disposed on a surface of water impermeable layer (figure 3, flexible waterproof thin film 11) of the absorbent article facing way from a wearer (referring figure 2, the surface of waterproof film 11 where electrodes 12 are disposed facing away from the direction of liquid 19 from wearer) with the absorbent core (figure 2, absorbent layer 15) an opposite side of the water impermeable layer facing toward the wearer (referring figure 2, the absorbent layer 15 positioned opposite side of the water impermeable layer facing toward liquid 19 from wearer).
Xu provides the electrodes disposed on the surface of the flexible waterproof thin film opposite to the absorbent layer in order to form a generalized special non-polar variable electrolytic capacitor which enables monitoring the wet area and liquid distribution of the absorbent layer ([0147]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong to incorporate the teachings of Xu and provides the first set of the electrodes disposed on the surface of the water impermeable layer facing away from a wearer with the absorbent core located on an opposite side of the water impermeable layer facing toward the wearer for the purpose of monitoring wet area and liquid distribution of the absorbent core.
Wong, as modified by Xu, is still silent as to the second set the electrodes are adapted for detection of fecal incontinence events disposed on a surface of a flexible substrate.
In the same field of endeavor, Rahamim teaches an incontinence monitoring system (figure 2, diaper 10) comprising electrodes (figure 2, additional sensors 19 comprising electrodes 81 and 82 as shown figure 9 [0159] “The additional sensor comprises electrodes 81 and 82”) are adapted for detection of fecal incontinence events disposed on a surface of a flexible substrate (figure 9A, 72 [0159] “an additional sensor, such as a urine and/or feces detector, in addition to apnea sensor 70, can be applied to substrate 72”)
Rahamim provides the sensor comprising electrodes are applied on the substrate detecting urine and/or feces in order to enhance the sensing of bodily excretions ([0159]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong, as modified by Xu, to incorporate the teachings of Rahamim and provides the second set of the electrodes are adapted for detection of fecal incontinence events disposed on a surface of a flexible substrate for the purpose of enhancing the sensing of fecal incontinence event.
Furthermore, evidenced by Wang, moving electrodes of Wong in view of Xu would not alter the operation of Wong, since Wong teaches disposing electrodes on different layer, regardless of its position, still measures the wetness on the absorbent layer with reference to variation in capacitance value.
Regarding Claim 2, Wong, as modified by Xu and Rahamim, teaches the system of claim 1.
Wong further discloses wherein the first set of the electrodes exhibit a change in capacitance upon the ingress of fluid from urinary incontinence events ([0005] "Electrodes which operate as a capacitor upon application of a direct current when in the presence of an electrolytic liquid are known to have characteristic capacitance values within the microfarad range and are therefore more suitable for wetness detection.")
	Regarding Claim 3, Wong, as modified by Xu and Rahamim, teaches the system of claim 1.
	Wong further discloses wherein the first set of the electrodes comprises at least two mutually separated flexible conductive electrodes (figure 4, two electrodes 452 and 456 and [0034] "To maintain the electrodes in position on the diapers and to maintain a separation between them, the carbon electrodes or other flexible electrodes such as ELDC electrodes" implies the electrodes are flexible)
	Regarding Claim 4, Wong, as modified by Xu and Rahamim, teaches the system of claim 1.
	Wong does not disclose wherein the second set of electrodes are adapted to exhibit a change in capacitance or resistance or impedance in the presence of constituents of a fecal incontinence event.
	In the same field of endeavor, Rahamim teaches the second set of electrodes (figure 9A, electrodes 81 and 82) are adapted to exhibit a change in capacitance or resistance or impedance in the presence of constituents of a fecal incontinence event ([0159] “an additional sensor, such as a urine and/or feces detector, in addition to apnea sensor 70, can be applied to substrate 72. The additional sensor comprises electrodes 81 and 82”)
	Rahamim provides the electrodes is configured to result in a change in electrical capacitance between the electrodes upon reaction to fecal matter in order to detect the presence of fecal matter in an absorbent article ([0159]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong, as modified by Xu and Rahamim, to incorporate the teachings of Rahamim and provide the second set of electrodes for the purpose of detecting presence of fecal matter in an absorbent article.
	Regarding Claim 5, Wong, as modified by Xu and Rahamim, teaches the system of claim 1.
	Wong further discloses the second set of electrodes comprises at least two flexible conductive electrodes (figure 4, electrodes 450 and 454 [0034] “To maintain the electrodes in position on the diapers and to maintain a separation between them, the carbon electrodes or other flexible electrodes”).
	Wong does not disclose the second set of the electrodes disposed on a surface of a flexible substrate, wherein the second set of electrodes are adapted to exhibit a change in capacitance or resistance or impedance in the presence of constitutes of a fecal incontinence event.
	In the same field of endeavor, Rahamim teaches the second set of electrodes (figure 2, additional comprising 19 comprising electrodes 81 and 82 as shown figure 9A) disposed on a surface of a flexible substrate (figure 9A, substrate 72), wherein the second set of electrodes are adapted to exhibit a change in capacitance or resistance or impedance in the presence of constituents of a fecal incontinence event ([0159] “an additional sensor, such as a urine and/or feces detector, …, substrate 72 may be produced from material having superior liquid-wicking and electrical conduction properties. Electrodes 81 and 82 may be applied to substrate inner portion 65 as shown” implies electrodes exhibit a chance in capacitance in the presence of urine and/or feces).
	Rahamim provides the electrodes disposed on the substrate in order to enhance the sensing of bodily excretions ([0159]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong, as modified by Xu, to incorporate the teachings of Rahamim and provides the second set of the electrodes are adapted for detection of fecal incontinence events disposed on a surface of a flexible substrate for the purpose of insulating the electrodes and thereby exhibits an electrical property change upon presence of feces.
	Regarding Claim 14, Wong, as modified by Xu and Rahamim, teaches the system of claim 1.
Wong further discloses wherein the absorbent article includes: 
a water permeable cover sheet (figure 4, inner layer 422, [0025] "liquid-permeable inner layer 122", inner layer 122 equivalent to inner layer 422 illustrated in figure 1) facing towards the wearer; 
a water impermeable backing sheet (figure 4, water proof outer layer 424) facing away from the wearer; 
an absorbent core (figure 4, absorbent layer 426) positioned between the cover sheet and the backing sheet; 
the first set of the electrodes being located on a surface of the water impermeable backing sheet with the absorbent core on an opposite side of the backing sheet (referring figure 4, the electrodes 452 and 456 disposed on the water proof outer layer 424); and 
the second set of electrodes being located on or near the water permeable cover sheet (referring figure 4, electrodes 454 and 450 being located on the inner layer 422).
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Xu, Rahamim, and in further view of Wu (US 20170071803 A1).
Regarding Claim 6, Wong, as modified by Xu and Rahamim, teaches the system of claim 1.
Wong teaches further discloses wherein each individual electrode is adapted for electrical connection with the device for monitoring an electrical property of the electrodes ([0039] “The four electrodes terminate at the waist mount portions and are exposed at least one longitudinal end of the diaper body 400 to facilitate the making of connections with an external wetness detection device”).
Wong does not explicitly teaches the individual electrode is adapted for electrical connection with an individual electrical contact of the device.
In the same filed of endeavor, Wu teaches an incontinence monitoring system (figure 1, smart nursing consumable 100) comprises a device (figure 1, transceiver assembly 130) and individual electrode (figure 1, wires 122) is adapted for electrical connection with an individual electrical contact (figure 1, connecting member 135) of the device.
Wu provides the individual wire is adapted for electrical connection with the individual connecting member of the transceiver assembly in order to measure the impedance value across the individual wires to obtain a plurality of time-dependent impedance values, which determine the condition of absorbent layer, ie completely full or half full ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong, as modified by Xu and Rahamim, to incorporate the teachings of Wu and provides the individual electrode is adapted for electrical connection with an individual electrical contact of the device for the purpose of measuring the impedance value between the electrodes and determine the condition of the system.
Regarding Claim 7, Wong, as modified by Xu, Rahamim and Wu, teaches the system of claim 6.
	Wong further discloses wherein the device includes a contact portion (exposed portion of the four electrode at the waist mount portion [0039] “The four electrodes terminate at the waist mount portions and are exposed at least one longitudinal end of the diaper body 400 to facilitate the making of connections with an external wetness detection device”) with the device ([0050] “The example wetness detection device 160 comprises contact terminals for making electrical connection with the electrodes on the diaper”), wherein the contact portions of the electrodes are positioned to not overlap with each other (referring figure 4, electrodes 450, 452, 454, and 456 are positioned not overlapping each other. Since the exposed portions as set forth above are portion of the electrode, the exposed portions are positioned to not overlap with each other as well).	
	Wong does not explicitly disclose the electrodes is adapted for electrical connection with an individual electrical contact of the device.
	In the same field of endeavor, Wu teaches the electrodes (figure 1, wires 122) is adapted for electrical connection with an individual electrical contact of the device (figure 1, connecting member 135).
	Wu provides the wire is adapted for electrical connection with an individual connecting member of the device in order to measure the impedance value across the individual wires to obtain a plurality of time-dependent impedance values, which determine the condition of absorbent layer, ie completely full or half full ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong, as modified by Xu and Rahamim, to incorporate the teachings of Wu and provides the device comprises the individual electrical contact for the purpose of determining the condition of the absorbent article.
	Regarding Claim 8, Wong, as modified by Xu and Rahamim, teaches the system of claim 1.
	Wong further discloses the device adapted for electrical connection with an individual electrode in the absorbent article ([0039] “The four electrodes terminate at the waist mount portions and are exposed at least one longitudinal end of the diaper body 400 to facilitate the making of connections with an external wetness detection device”).
	Wong does not explicitly teach the device includes a plurality of electrical contacts.
	In the same field of endeavor, Wu teaches the device (figure 1, transceiver assembly 130) includes a plurality of electrical contacts (figure 1, connecting member 135).
	Wong provides the transceiver assembly includes a plurality of electrical contacts in order to measure the impedance value across the individual wires to obtain a plurality of time-dependent impedance values, which determine the condition of absorbent layer, ie completely full or half full ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong, as modified by Xu and Rahamim, to incorporate the teachings of Wu and provides the device comprises the plurality of electrical contacts for the purpose of determining the condition of the absorbent article. 
Regarding Claim 9, Wong, as modified by Xu, Rahamim and Wu, teaches the system of claim 8.
	Wong further discloses, wherein at least some of the electrical contacts of the device (contact terminals of wetness detection device 160 [0050] “wetness detection device 160 comprises contact terminals for making electrical connection with the electrodes on the diaper”) are adapted to engage the electrodes from one direction (the wetness detection device 160 is adapted to engage the electrode form one direction as illustrated in figure 6a) and 
Wong does not disclose some of the electrical contacts of the device are positioned adjacent to each other in a transverse direction and not overlapping in a longitudinal direction of the electrodes .
In the same field of endeavor, Wu teaches the electrical contacts of the device (figure 1, connecting member 135) are positioned adjacent to each other in the transverse direction (examiner’s annotated figure 1, the connecting members 135 are positioned adjacent to each other in the transverse direction) and not to overlapping in a longitudinal direction of the electrodes.
Wu provides the connecting member positioned adjacent to each other in the transverse direction and not to overlapping in a longitudinal direction of the electrodes in order to provide individual connection between each connecting elements and conductive pads 124 to measure the impedance value across the individual wires to obtain a plurality of time-dependent impedance values, which determine the condition of absorbent layer, ie completely full or half full ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong, as modified by Xu and Rahamim, to incorporate the teachings of Wu and provides some of the electrical contacts of the device are positioned adjacent to each other in a transverse direction and not overlapping in a longitudinal direction of the electrodes for the purpose of determining the condition of the absorbent article.

    PNG
    media_image1.png
    587
    621
    media_image1.png
    Greyscale

	Regarding Claim 10, Wong, as modified by Xu, Rahamim and Wu, teaches the system of claim 8.
	Wong further discloses the device includes electrical contacts ([0050] wetness detect device 160 comprises contact terminals for making electrical connection with the electrodes on the diaper) that are adapted to engage the first (figure 4, electrodes 452 and 456) and second sets (figure 4, electrodes 450 and 454) of electrodes disposed on opposite surface of the absorbent article 
	Wong does not explicitly discloses the device includes first and second set of electrical contacts that are adapted engage from opposite sides of the first and second sets of electrodes).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong, as modified by Xu, Rahamim and Wu, such that the first and second set of electrical contacts that are adapted to engage from opposite sides of the first and second sets of electrodes, since it has been held that mere rearrangement of essential working parts of device involves only routine in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP 2144.04 VI.C). In this case, Wong discloses the first and second set of electrodes disposed on opposite surface of the absorbent article and the wetness detection device is configured to provide electrical contacts to connect electrodes, and therefore ordinary skill in the art would want the device to have the first and second set of electrical contacts located opposite side of the first and second sets of electrodes in order to provide the electrical connection. Furthermore, applicant has not shown unexpected results gleaming from having first and second sets of electrical contact s that are adapted to engage from opposite sides of the first and second sets of electrodes (specification paragraph [0082]).
	Regarding Claim 11, Wong, as modified by Xu, Rahamim and Wu teaches the system of claim 10.
	Wong discloses electrical contacts are adapted to receive and clamp down on the absorbent article ([0051] “The contact making mechanism can be a pair of contact clips so that the wetness detection device can be detachable from the electrodes”).
	Wong does not explicitly disclose the device include the first and second sets of electrical contacts are disposed on opposing surfaces of a housing of the device, and the first and second sets of electrodes clamp absorbent article therebetween.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong, as modified by Xu and Rahamim, such that the device include the first and second sets of electrical contacts are disposed on opposing surfaces of a housing of the device, and the first and second sets of electrodes clamp absorbent article therebetween, since it has been held that mere rearrangement of essential working parts of device involves only routine in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP 2144.04 VI.C). In this case, Wong discloses the first and second set of electrodes disposed on opposite surface of the absorbent article (as illustrated in figure 4) and the wetness detection device is configured to provide electrical contacts to connect the electrodes ([0050] “The example wetness detection device 160 comprises contact terminals for making electrical connection with the electrodes on the diaper”), and therefore ordinary skill in the art would want the device to have first and second electrical contacts located opposing surface of a housing of the device in order to provide electrical contact. Furthermore, applicant has not shown unexpected results gleaming from having first and second sets of electrical contact s that are adapted to engage from opposite sides of the first and second sets of electrodes (specification paragraph [0082]).
Regarding Claim 12, Wong, as modified by Xu, Rahamim and Wu, teaches the system of claim 10.
Wong does not explicitly disclose wherein relative to a longitudinal direction of the electrodes each of the electrical contacts of the first and second sets are positioned adjacent to each other in the transverse direction so as not to overlap in the longitudinal direction with any of the other electrical contacts in the same set.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong, as modified by Xu and Rahamim, such that the device include the first and second sets of electrical contacts since it has been held that mere rearrangement of essential working parts of device involves only routine in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP 2144.04 VI.C). In this case, Wong discloses the first and second set of electrodes disposed on opposite surface of the absorbent article (as illustrated in figure 4) and the wetness detection device is configured to provide electrical contacts to connect the electrodes ([0050] “The example wetness detection device 160 comprises contact terminals for making electrical connection with the electrodes on the diaper”), and therefore ordinary skill in the art would want the  device to have first and second electrical contacts are positioned adjacent to each other in the transverse direction so as not to overlap in the longitudinal direction in order to provide contact with electrodes. Furthermore, applicant has not shown unexpected results gleaming from having first and second sets of electrical contacts (specification paragraph [0082]).
Wong, as modified by Xu and Rahamim, is still silent as to the electrical contacts are positioned adjacent to each other in the transverse direction so as not to overlap in the longitudinal direction with any of the other electrical contacts in the same set.
In the same filed of endeavor, Wu teaches the electrical contacts (figure 1, connecting member 135) are positioned adjacent to each other in the transverse direction (examiner’s annotated figure 1, the connecting members 135 are positioned adjacent to each other in the transverse direction) so as not to overlap in the longitudinal direction with any of the other electrical contacts in the same set.
Wu provide the connecting member positioned adjacent to each other in the transverse direction so as not to overlap in the longitudinal direction in order to provide individual connection between each connecting elements and conductive pads 124 to measure the impedance value across the individual wires to obtain a plurality of time-dependent impedance values, which determine the condition of absorbent layer, ie completely full or half full ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong, as modified by Xu and Rahamim, to incorporate the teachings of Wu and provides the electrical contacts are positioned adjacent to each other in the transverse direction so as not to overlap in the longitudinal direction with any of the other electrical contacts in the same set for the purpose of determining the condition of the absorbent article.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fail to teach or reasonably suggest, either alone or in combination, the limitation “electrical contacts located consecutively in the transverse direction alternate between electrodes of the first and second sets”. The primary art reference Wong teaches the first and second electrodes sets positioned substantially overlapping manner ([0039]). Thus, ordinary skill in the art would not motivate to modify Wong to have electrical contacts located consecutively in the transverse direction alternate between electrodes of the first and second sets, because the modified electrical contacts would not work with the first and second electrodes sets that are positioned substantially overlapping manner. Therefore, claim 13 is allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kunze et al (US 20170296397 A1) teaches the diaper comprising an apparatus for predicting excretion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/ERICH G HERBERMANN/               Primary Examiner, Art Unit 3771